        Case 1:16-cv-07552-JGK-OTW Document 209 Filed 08/28/19 Page 1 of 1


i HERZFELD&
11 i. RUBIN,PC.                                 MEMO ENDORSED
    ATTORNEYS AT LAW         125 BROAD STREET, NEW YORK, NY 10004   tel   2 I 2 47 I-8500   fax   2 I 2 344-3333   WWW.HERZFELD-RUBIN.COM
                                                                                    Howard S. Edinburgh
                                                                                    Direct Line (212) 471-3373
                                                                                    hedinburghh@lierzfeld-rubin.coin


                                                                               Application Granted. BHIC's opposition
                                               August 28, 2019                 due Sept. 6, 2019; Home Depot's Reply due
                                                                               Sept. 13, 2019.

  VIA ECF                                                                      Home Depot shall also file a response, not to
  Hon. Ona T. Wang                                                             exceed 3 pages, to BHIC's pre-motion
  United States Magistrate Judge                                               conference letter, ECF 203, by Sept. 3, 2019.
  Daniel Patrick Moynihan
  United States Courthouse                                                     SO ORDERED.
  500 Pearl Street - Courtroom 20D
  New York, New York 10007-1312

                 Re:      Rivera v. Home Depot, U.S.A., Inc v.
                          Bryan’s Home Improvement Corp.                       _____________________________
                          Case No.: 16 CV07552 (JGK)                           Ona T. Wang           8/28/19
                                                                               U.S. Magistrate Judge
  Dear Magistrate Judge Wang:

          Our firm represents the third-party defendant Bryan’s Home Improvement Corp.
  (”BHIC”) in the above action. I make this letter motion for a one week extension to September 6,
  2019 to submit opposition to defendant\third-party plaintiff Home Depot, U.S.A., Inc. (“Home
  Depof’) motion for attorney fees (ECF. No. 196). Home Depot’s attorneys consent to this
  application. The Court previously set August 30, 2019 as the due date for BHIC’s opposition
  and September 6, 2019 for Home Depot’s reply (ECF No. 202). With this adjournment. Home
  Depot’s reply will be due by September 13, 2019. This is the first request to adjourn and there
  are no other scheduled dates in this action [the Court has cancelled the prior scheduled
  September 11, 2019 court conference (ECF No. 206) upon the transfer of all post-judgment
  proceedings to Your Honor (ECF No. 207)]. I thank the Court for favorably considering our
  request to extend the due date for our opposition.


                                                             Respectfully yours.



  HSE:mb                                                     Howard S. Edinburgh

  cc:    All Counsel (Via ECF)




                                                    AFFILIATES

           LIVINGSTON, NEW JERSEY              BUCHAREST, ROMANIA                       LOS ANGELES, CALIFORNIA
